



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Fremlin, 2013 ONCA 318

DATE: 20130510

DOCKET: C55213

Weiler, Gillese and Hoy JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dillon Fremlin

Appellant

Michael W. Caroline, for the appellant

Phil Perlmutter, for the respondent

Heard: May 10, 2013

On appeal from the decision of the Summary Convictions
    Appeal Court dated February 13, 2012 by Justice S. Bruce Durno of the Superior
    Court of Justice, dismissing the appeal from the conviction entered on October
    4, 2010 by Justice June Maresca of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown concedes the appeal.  We agree that it is appropriate. 
    The appeal is allowed and a new trial is ordered on both counts.  The matter is
    to be spoken to in Provincial Court in Orangeville on June 25, 2013


